DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations as set forth on .  The prior art fails to show or reasonably teach in combination the claimed limitations drawn to:
"." in Claim .
in Claim .
"." in Claim .
The instant claims enable opportunities for mitigation of undesired distortions of gas flow, including bow wave phenomena, between a combustor and first vane stage that generate non-uniform temperature variations therebetween by providing cooling air holes oriented, incremented, and combined so as to provide airflow between the combustor and first vane stage to maintain desired temperature ranges in a non-obvious and advantageous manner.  The instant claims further enable provision of a seal between the end of the combustor and the first turbine stage while also providing directed cooling airflow to prevent or substantially limit hot gas flow into the gap therebetween.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/S.A.R./           Examiner, Art Unit 3747        

/JOSEPH J DALLO/           Primary Examiner, Art Unit 3747